Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08 May 2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because in Fig. 4a, reference character “26” has been used to designate both “connector” and “stalk”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Examiner recommends including section headings in the specification, where applicable.  
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)

Appropriate correction is required.
Claim Objections
Claim 17 is objected to because of the following informalities:  Examiner suggests inserting “of the at least one pipe stalk” after “at least two pipe stalks” for clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “relatively shallow-water location”, as recited in line 3, renders the claim(s) indefinite because the term “relatively shallow” does not clearly define a specific depth or range of depths.  Therefore, it is not possible for Examiner to determine the metes and bounds of the claim(s).
Regarding claim 1, the term “deeper water”, as recited in line 5, renders the claim(s) indefinite because the term “deeper” is a relative term that does not clearly define a specific depth or range of depths.  Therefore, it is not possible for Examiner to determine the metes and bounds of the claim(s).
Regarding claim 9, it is unclear whether the limitation “removing buoyancy” as recited in lines 1 - 2 refers to removing the added buoyancy as recited in claim 1, from which claim 9 depends, or if it refers to the initial buoyancy of the at least one elongate pipe stalk.  Claim 10 contains a similar error.
Regarding claim 11, the use of the term “when”, as recited in line 2, renders the claim indefinite because “when” indicates that the respective limitation is not required.  Therefore, it is not possible for Examiner to determine the metes and bounds of the claim.
Regarding claim 12, the use of the term “when”, as recited in line 1, renders the claim indefinite because “when” indicates that the respective limitation is not required.  Therefore, it is not possible for Examiner to determine the metes and bounds of the claim.
Regarding claim 11, the limitation “substantially all of the added buoyancy” renders the claim indefinite because “substantially” does not clearly define a specific amount of buoyancy to be removed from the pipe stalk.  For purposes of examination “substantially all” has been interpreted as “more than half”, as best understood by Examiner.
Regarding claim 17, the use of the term “them”, as recited in line 2, renders the claim indefinite because it is unclear as to which structural elements or limitation the term is referring.  Structural elements or limitations should always be referred to by name.

There is insufficient antecedent basis for the following limitations in the claims:
Claim 1, line 4:  “the surface”, “the sea”, and “the pipe stalk”.  Examiner has interpreted “the pipe stalk” and “the at least one elongate pipe stalk”, as best understood.  
Each reference to “the pipe stalk” made throughout the claims has been interpreted as “the at least one elongate pipe stalk”, as best understood by Examiner.  See claims 1, 2, 5 - 7, and 9 - 17.
Claim 1, line 9:  “the catenary-curved pipe stalk”
Claim 5, line 3:  “the other end”
Claim 5, line 4:  “the lower end”.  Examiner notes that it is unclear whether “the lower end” refers to the end that has been lowered (claim 5, line 2) or to the “other end” because it is unclear whether the lowered end has been lowered to a depth which is lower than the depth of “the other end”.
Claim 5, line 4:  “the upended pipe stalk”
Claim 12, lines 2 - 3:  “the depth”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 9 - 14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lazzarin et al. (US 2017/0292246).
Regarding claim 1, Lazzarin discloses a method of installing a subsea pipeline comprises: at a first, relatively shallow-water location, supporting at least one elongate pipe stalk (pipe string 8) at the surface of the sea by virtue of buoyancy (using floating devices 15) added to the pipe stalk; towing (using vessels 14) the pipe stalk at the surface to a second location that is in deeper water; with the pipe stalk supported between leading and trailing towing vessels at the second location, removing at least some of the added buoyancy (15) so that the pipe stalk (8) hangs with catenary curvature (Fig. 9 illustrates the pipe stalk having a generally catenary shape, with the middle of the pipe stalk at a greater depth than the ends of the pipe stalk) beneath the surface between the towing vessels (14); and towing the catenary-curved pipe stalk hanging between the towing vessels to a third location for subsea installation (Figs. 8 - 13; paragraphs 0018, 0025, 0055, 0057, 0058, and 0069 - 0074).
Regarding claim 2, Lazzarin further discloses at the second location, removing the added buoyancy (15) from a longitudinally inner region of the pipe stalk (8) before removing the added buoyancy (15) from longitudinally outer regions of the pipe stalk that are outboard of the inner region (Figs. 11 - 13; paragraphs 0073 and 0074).
Regarding claim 9, Lazzarin further discloses removing buoyancy from the pipe stalk (8) by removing at least some buoyancy modules (15) that were attached to the pipe stalk (Figs. 11 - 13; paragraph 0074).
Regarding claim 10, Lazzarin further discloses removing buoyancy from the pipe stalk (8) by flooding at least some of the buoyancy modules (15) that are attached to the pipe stalk (paragraph 0072).
Regarding claim 11, Lazzarin further discloses removing substantially all of the added buoyancy (15) from the pipe stalk (8) when allowing the pipe stalk to hang with catenary curvature (Figs. 9 - 12).
Regarding claim 12, Lazzarin further discloses when hanging with catenary curvature, the pipe stalk (8) extends to a depth beneath the surface that is greater than the depth of the sea at the first location (the location at which the string 8 is supported by the floating devices and the vessels 14) (Figs. 7 - 13; paragraph 0069).
Regarding claim 13, Lazzarin further discloses the pipe stalk (8) is assembled (at a construction site 11) on a vessel that floats on the surface (paragraph 0051).
Regarding claim 14, Lazzarin further discloses the pipe stalk (8) is assembled on land (at a construction site 11) and pulled into the sea (paragraph 0051).
Regarding claim 17, Lazzarin further discloses joining at least two pipe stalks (curved portion 9 and straight portions 10) before towing them together from the first location to the second location (paragraphs 0050 - 0052).

Claims 1 and 9 - 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goodlad et al. (US 2017/0146152).
Regarding claim 1, Goodlad discloses a method of installing a subsea pipeline comprises: at a first, relatively shallow-water location (sheltered water; paragraph 0082), supporting at least one elongate pipe stalk (pipeline bundle 12) at the surface of the sea by virtue of buoyancy (buoyant backbone pipe 38) added to the pipe stalk; towing the pipe stalk at the surface to a second location that is in deeper water (the present invention is designed to be used in deeper water; paragraph 0022); with the pipe stalk supported between leading and trailing towing vessels (tugs 24) at the second location, removing at least some of the added buoyancy (removing external buoyancy, flooding the buoyancy pipe, or adding ballast; paragraph 0089) so that the pipe stalk hangs with catenary curvature beneath the surface between the towing vessels; and towing the catenary-curved pipe stalk hanging between the towing vessels to a third location for subsea installation (Fig. 4; paragraphs 0022, 0075, 0077, 0082, 0088, 0089, 0094, and 0096).  Regarding claim 12, all of the claim limitations are to be performed only “when” the pipeline is hanging with catenary curvature.  
Regarding claim 9, Goodlad further discloses removing buoyancy from the pipe stalk by removing at least some of the buoyancy modules that were attached to the pipe stalk (12) (paragraphs 0089 and 0096).
Regarding claim 10, Goodlad further discloses removing buoyancy from the pipe stalk (12) by flooding at least some of the buoyancy modules that are attached to the pipe stalk (paragraph 0089).
Regarding claim 12, Goodlad further discloses when hanging with catenary curvature, the pipe stalk (12) extends to a depth beneath the surface that is greater than the depth of the sea at the first location (Fig. 4; paragraphs 0022 and 0082).
Regarding claim 13, Goodlad further discloses the pipe stalk (12) is assembled  on a vessel (assembly occurs in sheltered water) that floats on the surface (paragraph 0082).
Regarding claim 14, Lazzarin further discloses the pipe stalk (12) is assembled on land and pulled into the sea (paragraph 0082).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lazzarin et al.
Regarding claim 3, Lazzarin fails to explicitly teach the added buoyancy is removed substantially simultaneously from the outer regions.  Lazzarin teaches the buoyancy devices (15) can be selectively uncoupled from the pipe stalk (8) (paragraphs 0058 - 0060) and the buoyancy of buoyancy devices is varied in a defined sequence (paragraph 0072).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the sequence of removing added buoyancy from the pipe stalk as disclosed by Lazzarin such that the added buoyancy is removed from the outer regions substantially simultaneously based upon the contours of seabed onto which the pipe stalk is to be laid.
Regarding claim 4, Lazzarin fails to explicitly teach the added buoyancy is removed from the outer regions in alternation.  Lazzarin teaches the buoyancy devices (15) can be selectively uncoupled from the pipe stalk (8) (paragraphs 0058 - 0060) and the buoyancy of buoyancy devices is varied in a defined sequence (paragraph 0072).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the sequence of removing added buoyancy from the pipe stalk as disclosed by Lazzarin such that the added buoyancy is removed from the outer regions in alternation based upon the contours of seabed onto which the pipe stalk is to be laid.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lazzarin et al. in view of Kopp et al. (US 4,810,133).  
Regarding claim 5, Lazzarin fails to disclose upending the pipe stalk at the third location by lowering one end of the pipe stalk relative to the other end of the pipe stalk; detaching one of the towing vessels from the lower end of the upended pipe stalk; and suspending the upended pipe stalk from the other towing vessel.  Kopp teaches upending the pipe stalk (pipe segment 3) at the third location by lowering one end of the pipe stalk relative to the other end of the pipe stalk; detaching one of the towing vessels (tow vessel 9) from the lower end of the upended pipe stalk; and suspending the upended pipe stalk from the other towing vessel (tow vessel 8) (Figs. 3 and 4; col. 3, lines 26 - 40).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the method as disclosed by Lazzarin with the steps of upending the pipe stalk, detaching one of the towing vessels, and suspending the upended pipe stalk as taught by Kopp to allow the lower end of the upended pipe stalk to be attached to a subsurface structure such as a wellhead located on the seafloor.
Regarding claim 15, Lazzarin discloses all of the claim limitations except the pipe stalk is landed on the seabed at the first location before being raised to, and supported at, the surface.  Kopp teaches a pipe stalk (pipe segment 3) is landed on the seabed at the first location before being raised to, and supported at, the surface (using tow vessels 8 and 9) (Figs. 2 and 3; col. 3, lines 6 - 30) to allow the pipe stalk to be assembled and stored for an indefinite length of time or until the offshore platform is completed and ready for installation of the pipe stalk.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the method as disclosed by Lazzarin with the pipe stalk landed on the seabed at the first location before being raised to, and supported at, the surface as taught by Kopp to allow the pipe stalk to be assembled and stored for an indefinite length of time or until the offshore platform is completed and ready for installation of the pipe stalk.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lazzarin et al. in view of Kopp et al. as applied to claim 5 above, and further in view of Goodlad et al.  Lazzarin further discloses a lower end (end of pipe stalk 8 on the right side of Fig. 13) of the pipe stalk (8) (Fig. 13).  Lazzarin in view of Kopp fails to disclose connecting the lower end of the pipe stalk to a subsea installation that is pre-installed on the seabed, to enable fluid communication between the pipe stalk and the subsea installation.  Goodlad teaches connecting the end (towhead 14) of the pipe stalk (12) to a subsea installation (wellhead) that is pre-installed on the seabed, to enable fluid communication between the pipe stalk and the subsea installation (paragraphs 0090 and 0091).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the lower end of the pipe stalk as disclosed above with the connection between the end of a pipe stalk and a pre-installed subsea installation as taught by Goodlad to allow for fluid produced by a subsea well to be transported to a floating storage vessel.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lazzarin et al. in view of Kopp et al. and Goodlad et al. as applied to claim 6 above, and further in view of Cox et al. (US 3,331,212).  
Regarding claim 7, Lazzarin in view of Kopp and Goodlad fails to disclose before connecting the pipe stalk to the subsea installation, placing a minor lower end portion of the upended pipe stalk on the seabed while continuing to suspend a major portion of the pipe stalk above the seabed; and after connecting the pipe stalk to the subsea installation, laying the major portion of the pipe stalk on the seabed.  Cox teaches before connecting the pipe stalk (pipeline 51) to the subsea installation (alignment tube 30), placing a minor lower end portion of the upended pipe stalk (51) on the seabed while continuing to suspend a major portion of the pipe stalk above the seabed; and after connecting the pipe stalk to the subsea installation, laying the major portion of the pipe stalk on the seabed (Figs. 7 - 9; col. 6, line 52 - col. 8, line 25).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the method as disclosed above with the step of connecting of the pipe stalk to a subsea installation to allow bending and axial stresses applied to the pipeline to be maintained within a predetermined range during pipeline installation.
Regarding claim 8, Lazzarin in view of Koop and Goodlad discloses all of the claim limitations except pulling in the lower end of the upended pipe stalk toward the subsea installation.  Cox teaches pulling (using drawline 33) in the lower end of the upended pipe stalk (51) toward the subsea installation (30) (Figs. 7 and 8; col. 6, line 52 - col. 7, line 37).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the method as disclosed above with the step of pulling in the lower end of the upended pipe stalk as taught by Cox to allow bending and axial stresses applied to the pipeline to be maintained within a predetermined range during pipeline installation.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lazzarin et al. in view of Kopp et al. as applied to claim 15 above, and further in view of Persson et al. (US 2011/0286802).  Lazzarin in view of Kopp discloses all of the claim limitations except deballasting buoyancy modules.  Persson teaches deballasting a buoyancy module (buoy 107B) to adjust the depth at which a pipeline is suspended in a body of water (paragraphs 0009 and 0029).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the buoyancy module that is deballasted to adjust the depth at which a pipeline is suspended in a body of water as taught by Persson for each of the buoyancy modules as disclosed above as a design consideration within the skill of the art.  The substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art prior to the effective filing date of the invention.  KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        


SA
5/3/2022